Title: 1761. Friday [6] Feby.
From: Adams, John
To: 


       I have now almost finished the first book of Peter Lancelotts Institute, which first Book is taken up De Jure Personarum, and is well analized in the 29th Title De Clericis non Residentibus, in these Words vizt. “Personarum quidam Laici sunt, quidam Clerici. Rursus Clericorum, quidam sunt in Sacerdotio constituti, quidam in sacris, licet non in sacerdotio, quidam nec in sacris, nec in sacerdotio. Eorum rursus, qui in sacerdotio constituti sunt, quidam sunt in celsiore gradu, ut Episcopi: quidam in inferiore, ut Presbyteri. In sacris vero dicuntur constituti Diaconi et subdiaconi qui vero nec in sacerdotio, nec in sacris reperiuntur, ii sunt, qui sunt in Minoribus ordinibus constituti. Caeterum, quoniam adhuc quidam in Ecclesia sunt, qui non minus in Laicatu, quam in Clericatu constituti Domino Deserviunt, ut sunt Regulares ac Monachi, restat, ut et de his Pauca subjiciamus.”
      